Citation Nr: 1235664	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-49 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the Board sitting at the RO in April 2010.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

2.   Documents with the appearance of issuance by the U.S. Army in 1945 do not have sufficient authority and authenticity to demonstrate that the appellant's guerrilla unit was a recognized unit in service to the U.S. Army.  


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Generally, the notice provisions do not apply when the outcome is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  In this case, whether the appellant's military service meets the criteria for the benefit is in dispute and the appellant has the opportunity to identify or submit supporting evidence to substantiate the dates, location, and character of his service.  

Notice was not provided to the appellant prior to the initial decision on the claim in May 2009.  Following a remand by the Board in August 2010, the RO provided a notice in April 2011 that met the requirements.  The notice advised the appellant of the evidence necessary to substantiate the claim and VA's and the appellant's respective responsibilities to obtain relevant evidence.  The appellant was provided an opportunity to respond prior to readjudication in a January 2012 supplemental statement of the case.  In addition, VA has requested and received research by an agent of the service department relevant to the appellant's service.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The appellant contends that he is a veteran of World War II and that he served with Company A, 1st Battalion, Reyes Regiment from November 1942 to October 1945.  In his February 2009 application for one-time payment from the Filipino Veterans Equity Compensation Fund, he listed his full name and provided his birthplace and date of birth, his dates of service, and the unit in which he served.  He contends that his unit is a recognized guerrilla unit in the service of the U. S. Army.  

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA.  See 38 C.F.R. § 3.203(c), Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  

In support of a May 2008 claim for disability benefits, the appellant submitted a copy of his February 1946 affidavit to the Commonwealth of the Philippines that attested to his service from November 1942 to April 1945 in the 1st Battalion, Reyes Regiment, a guerrilla unit.  He further reported that this unit was attached to six other units of the Philippine Army until his discharge in October 1945.  The appellant submitted an August 2000 certification from the Armed Forces of the Philippines that confirmed service in this guerrilla unit from November 1942 to October 1945.  The appellant submitted a copy of an identification card, dated in May 1945, that showed that the appellant was a member of the 1st Battalion, Reyes Regiment and that the unit was attached to the XI Corps, 6th U.S. Army, with an illegible signature of an officer over the title of commander of the U.S. unit to which the guerrilla unit was attached.  Finally, the appellant submitted a copy of a May 1945 letter from the Headquarters, U.S. Army Forces in the Far East (USAFFE) forwarding enclosed rosters of two recognized guerrilla units:  units under the command of Lt. Col. Vanderpool; and Company A, Pampanga Regiment.  An attached roster titled "A Co., Reyes Regiment, Cavite Guerrillas, 11th Airborne Division" included the name of the appellant.  

In May 2008 and August 2008, the RO noted that the appellant was not on a local reconstructed guerrilla roster and requested verification by the service department representative at the National Personnel Records Center (NPRC).  In August 2008, an NPRC representative replied with a stamped message that the appellant had no service as a member of the Philippine Army including recognized guerrillas in service of the United States Armed Forces. 

In September 2008, the RO denied service connection for disability benefits because NPRC did not verify qualifying service by the appellant.  The RO noted that NPRC was the sole and binding authority to verify service.  The RO cited no authority other than 38 C.F.R. § 3.203 that does not mention NPRC.  The RO did not address the criteria for acceptance of service department documents or explain why the apparent U.S. Army identification card or U.S. Army May 1945 letter did not meet the criteria.  The Veteran did not express timely disagreement.  

The RO received the appellant's application for compensation from the FVEC fund in February 2009.  In May 2009, the RO denied entitlement to compensation because NPRC was unable to verify that the appellant had qualifying service with no further explanation.  The appellant expressed timely disagreement and submitted some duplicate documents, an April 2008 certification of service identical to the August 2000 document, and a Republic of the Philippines acknowledgement of entitlement to back pay for guerrilla service from May to September 1945.  

In an April 2010 Board hearing, the appellant stated that his guerrilla unit was attached to the U.S. Army 11th Airborne Division.  The appellant also stated that he also was known by his father's last name as captioned in the Board's decision above.  The appellant submitted an application to Republic of the Philippines, Veterans Affairs Office, for an old age pension.  The application contained the same name, unit, and service number as he reported in documents already of record.  

In August 2010, the Board remanded the appeal and directed the RO to request an additional search for verification of service from NPRC including a search under the appellant's father's family name and with consideration of the additional documents and statements by the appellant that his unit was attached to elements of the U.S. Army.  

In response to a request for review under the father's family name with copies of the roster, identification card, and transcript of the hearing, NPRC responded in May 2011 that "no change was warranted in the prior negative determination."   Again, NPRC provided no information to explain why the U.S. Army documents in the file were not authentic or sufficient to verify service.  The Board concludes that there has been substantial compliance with the remand instructions because the relevant U.S. Army evidence submitted by the appellant was forwarded to NPRC as required by Capellan and NPRC performed a second review.  

The Board viewed the National Archives and Records Administration internet site listing Philippine guerrilla units that were recognized as providing service to the USAFFE.  See http://www.archives.gov/research/arc/topics/philippine/guerrilla-list-3.html#4 (last visited Oct. 11, 2012).  The listing shows that the Castaneda Unit of the Reyes Regiment but not the 1st Battalion of the Reyes Regiment. 

The Board concludes that entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is not warranted because the unit in which the appellant served was not a recognized guerrilla unit in service to the U.S. Army.  Therefore, the appellant does not have qualifying service. 

The Board places some probative weight on the absence of the appellant on the RO's local guerrilla listing and on NPRC's research of unspecified records.  The weight is diminished by NPRC's failure to identify sources of research information or an explanation why the U.S. Army documents do not verify the appellant's contention of honorable service in a recognized guerrilla unit under the control of the U.S. Army.  

The Board considered the evidence submitted by the appellant and concludes that it does not meet the evidentiary criteria of 38 C.F.R. § 3.203.  Documents from the government of the Commonwealth of the Philippines and Republic of the Philippines do not meet the evidentiary criteria because they were not issued by the U.S. Army.  The May 1945 letter apparently from the headquarters of USAFFE refers to two recognized guerrilla units.  However, the attached roster containing the appellant's name is not for one of those units.  Therefore, it fails to clearly show that the 1st Battalion, Reyes Regiment, was a recognized unit in service to USAFFE.  Although the appellant's May 1945 identification card suggests that his unit was attached to the XI Corps of the Sixth U.S. Army at that time, the Board concludes that the card could have been widely distributed and does not contain sufficient authenticity and authority to demonstrate that the unit was recognized during the post-war Army review process.  The Board assigns greater probative weight to the local and NPRC research even though the extent of research, the nature and authority of the source information, and reasons for rejection of the submitted U.S. Army documents were not explained.  However, the RO and NPRC superficial conclusions are supported by the current NARA listing that fails to show the 1st Battalion, Reyes Regiment, as a recognized unit.  

Where the service department records fail to show threshold eligibility, the claim for compensation under the Filipino Veteran Equity Compensation Fund lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

A one-time payment from the Filipino Veterans Equity Compensation Fund is denied.  

____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


